DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 02/26/2021.
Applicant’s cancelation of claims 2 and 12 is acknowledged and require no further examining.  Claims 10-11 and 14-18 have been withdrawn for being drawn to a nonelected Species and Sub-Species.  Claims 1, 3-9, 13, and 19-40 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.

Election/Restrictions
Claims 10-11 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and Sub-Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 38, the phrase “repositioning … the item to a different position … repositioning the item comprising moving a shelf or extending a tray of the shelf” renders claim 38 vague and indefinite because it is unclear how the item is repositioned by a shelf when the item is situated on a surface or receptacle.  Claim 38 is dependent of claim 26 and claim 26 discloses the item is positioned to the item retrieval area by moving a surface or receptacle.  This implies the item is in the surface or receptacle.  It is unclear how the item can be repositioned by a surface or a tray when the item is on the surface or recptable.  For examining purposes, the phrase is interpreted as 
Regarding claim 39, the phrase “repositioning the item comprises extending the tray of the shelf” renders claim 39 vague and indefinite because tray is not positively claimed.  Claim 39 is dependent of claim 38 and claim 38 disclose the repositioning comprises moving a shelf or extending a tray.  Claim 39 does not disclose how the method is further limited when the moving the shelf.  For examining purposes, the phrase is interpreted as “repositioning the item comprises moving the shelf or extending the tray of the shelf”.
Regarding claim 40, the phrase “a sensor from one or more shelves on which the plurality of items are located” renders claim 40 vague and indefinite because it is unclear how the item is located on a shelf when the item is situated on a surface or receptacle.  Claim 40 is dependent of claim 26 and claim 26 discloses the item is positioned to the item retrieval area by moving a surface or receptacle.  This implies the item is in the surface or receptacle.  It is unclear how the item positioned on a surface or a tray when the item is on the surface or receptacle.  For examining purposes, the phrase is interpreted as “a sensor from the surface or receptacle”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 


Claims 1, 3-9, 13, 19, 22, 26-27, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Stallman et al. (10360531).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation.
Regarding claim 1, Bastian disclose a system (1800) comprising:
an actuator (1500) configured to move a surface (124) or receptacle to a position associated with item retrieval; and
a robotic retrieval device (416, 502);
wherein the actuator (1500) positions an item (120) into the position associated with item retrieval in a manner that is synchronized at least in part with operation of the robotic retrieval device (416, 502) to retrieve the item (120) form the position associated with item retrieval,
wherein a plurality of items are packed into a box or other container (112), the plurality of items comprising the item (120) that is retrieved from the position associated with item retrieval, and
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.

However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy and a second strategy in the event that the first strategy can’t be complete.
Stallman et al. discloses a robot system (1000) comprising: a robotic arm (115); a controller (120); and a remote terminal (150), wherein the controller (120) is configured to: use at least the robotic arm (115) to perform a first strategy (535); determine that the first strategy cannot be completed; and use at least the robotic arm (115) to perform one or more other strategies (540). (Figure 1, 5 and Column 4 lines 19-32, Column 15 lines 41-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian by incorporating the controller with the first and second strategy as taught by Stallman et al., since column 1 lines 42-50 of Stallman et al. states such a modification would allow help streamline operation and reduce operation costs.
Stallman et al. disclose when a failure condition is determined, the system requests human assistance, receives instructions form the human assistance, and proceeds to use the robot arm to conduct the pick and place process. (Column 15 lines 48-57)  This process of requesting human assistance, receiving instruction, and preceding with the pick and placing items is interpreted as the one or more other predefined strategies.  Since the one or more other predefined strategies still uses the robot arm to pick and place the item, Stallman et al. is interpreted to disclose using at 
When modifying Bastian in view of Stallman et al., the controller is interpreted to control operation of various aspects of the system, including controlling the carriage to move along the rail or other linear guide.
Regarding claim 3, Bastian disclose the actuator (1500) positions the item (120) into the position associated with item retrieval and the robotic retrieval device (416, 502) retrieves the item (120) from the position associated with item retrieval. (Column 16 lines 11-19, 43-52)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the actuator and the robotic retrieval device.
Regarding claim 4, Bastian disclose a conveyor (106) configured to position the box or other container (112) in a loading position and wherein the robotic retrieval device (416, 502) retrieves the item (120) from the position associated with item retrieval and places the item (120) in the box or other container (118). (Figure 20 and Column 5 lines 15-17, Column 16 lines 18-19, 43-49)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the conveyor, the actuator, and the robotic retrieval device.
Regarding claim 5, Bastian modified by Stallman et al. disclose a sensor (Bastian – 510). (Bastian – Column 7 lines 52-55)
Regarding claim 6, Bastian modified by Stallman et al. disclose the sensor (Bastian – 510) comprises a camera (Bastian – 512). (Bastian – Column 7 lines 52-55)
Regarding claim 7, Bastian disclose the sensor (510) is used for controlling the robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval. (Column 7 lines 52-57)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the robotic retrieval device based on the information from the sensor.
Regarding claim 8, Bastian modified by Stallman et al. disclose the actuator (Bastian – 1500) comprises a motor (Bastian – 1202). (Bastian – Column 15 lines 45-49)
Regarding claim 9, Bastian modified by Stallman et al. disclose the surface (Bastian – 124) comprises a conveyor belt and the actuator (Bastian – 1500) advances the item (Bastian – 120) from a first end of the conveyor belt at which the item is loaded onto the conveyor belt to a pickup zone at a second end of the conveyor belt. (Bastian – Figure 19 and Column 5 lines 61-67, Column 16 lines 49-52, Column 18 lines 1-43)
Regarding claim 13, Bastian disclose the robotic arm (416) is mounted to the rail (414) via the carriage (502) and the robotic arm (416) is moved along the rail (414) to retrieve or deposit retrieved item (120). (Column 6 lines 35-39, Column 7 lines 23-25, Column 17 lines 25-31)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the carriage and the robotic arm.
Regarding claim 19, Bastian disclose once the kitting process is complete, the box or other container (118) is released to the next kitting module or zone. (Column 16 lines 59-62)

Regarding claim 22, Bastian disclose the system is connected to a supervisory workstation and, if there is an error condition, a system supervisor can semi-automatically control the robotic retrieval device.  Bastian also disclose the robotic retrieval device can be remotely controlled by the supervisor. (Column 7 lines 57-62, Column 16 lines 36-42)
Therefore, Bastian modified by Stallman et al. is interpreted to disclose a processor configured to control the actuator and robotic retrieval device, and is configured to respond to error condition.
Regarding claim 26, Bastian disclose a method to operate a kitting system (1800) comprising an actuator (1500) configured to move a surface (124) or a receptacle to position associate with item retrieval, the method comprising:
using the actuator (1500) to position an item (120) into the position associated with item retrieval;
using a robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval; and
using the robotic retrieval device (416, 502) to place the item (120) in a destination location;
wherein the destination location is a box or other container (112);

wherein the actuator (1500) is used to position the item (120) in the position associated with item retrieval in a manner that is synchronized at least in part with the operation of the robotic retrieval device (416, 502),
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62)
However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy and a second strategy in the event that the first strategy can’t be complete.
Stallman et al. discloses a robot system (1000) comprising: a robotic arm (115); a controller (120); and a remote terminal (150), wherein the controller (120) is configured to: use at least the robotic arm (115) to perform a first strategy (535); determine that the first strategy cannot be completed; and use at least the robotic arm (115) to perform one or more other strategies (540). (Figure 1, 5 and Column 4 lines 19-32, Column 15 lines 41-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating the controller with the first and second strategy as taught by 
Stallman et al. disclose when a failure condition is determined, the system requests human assistance, receives instructions form the human assistance, and proceeds to use the robot arm to conduct the pick and place process. (Column 15 lines 48-57)  This process of requesting human assistance, receiving instruction, and preceding with the pick and placing items is interpreted as the one or more other predefined strategies.  Since the one or more other predefined strategies still uses the robot arm to pick and place the item, Stallman et al. is interpreted to disclose using at least the robotic arm to perform the individual task according to one or more other predefined strategies.
When modifying Bastian in view of Stallman et al., the controller is interpreted to control operation of various aspects of the system, including controlling the carriage to move along the rail or other linear guide.
Regarding claim 27, Bastian modified by Stallman et al. disclose the robotic retrieval device (Bastian – 416, 502) comprises a robotic arm (Bastian – 416) having limited reach and wherein using the actuator (Bastian – 1500) to position the item (Bastian – 120) into the position associated with item retrieval results in the item (120) being placed within reach of the robotic arm (Bastian – 416). (Bastian – Column 7 lines 36-38, Column 16 lines 18-19, 43-52)
Regarding claim 31, Bastian disclose the actuator (1500) engages the surface (124) with the next item (120) to be retrieved by the robotic retrieval device prior to the robotic retrieval device retrieving the next item (120). (Column 16 lines 11-17)  This 
Therefore, Bastian modified by Stallman et al. is interpreted to disclose the controller determines the plan to collectively pack the plurality of items into the box or other containers.
Regarding claim 32, Bastian modified by Stallman et al. disclose the controller (Stallman et al. – 120) is configured to invoke a teleoperation (Stallman et al – 150) or manual completion of the individual task in response to a determination that the defined strategy and alternative strategy are unsuccessful.  (Stallman et al. – Column 2 lines 11-19)
Regarding claim 33, Bastian modified by Stallman et al. disclose the robotic retrieval device (Bastian – 416, 502) comprises a first terminal device (Stallman et al. – 117) used in performing the first strategy; and a second terminal device (Stallman et al. – 117) used in performing the second strategy. (Stallman et al. – Column 8 lines 12-19, Column 9 lines 10-18)

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Stallman et al. (10360531) as applied to claim 19 above, and further in view of reference Dickson et al. (2011/0125307).
Regarding claim 20, Bastian modified by Stallman et al. disclose the claimed invention as stated above but does not disclose a processor configured to detect that a new kitting machine has become associated with the system
Dickson et al. disclose a system (1) comprising a plurality of modules, wherein each module comprises one or more processing stations, and a control system (61) that supervises the operations of the modules.  Dickerson et al. discloses an entire new module can be accommodated by allowing the module controller to interface between the control system (61) and the processing stations to convey operational parameters. (Page 1 paragraph 8, Page 3 paragraph 57, 63, 64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian to include a processor that detects and interfaces with new modules added to the system as taught by Dickson et al., since page 1 paragraph 3 of Dickson et al. states such a modification would make the system more flexible and less expensive to improve or modify.
Regarding claim 21, Dickson et al. disclose when accommodating a new module, the control system will interface with the processing stations to convey commands and operational parameters. (Page 4 paragraph 64)
Therefore, when modifying the system of Bastian and Stallman et al. by incorporating the processor that detects and interfaces with new modules added to the system as taught by Dickson et al., the processor is interpreted to integrate the new kitting machine by performing one or more of the following: initializing the new kitting machine, determining one or more of a position, location and orientation of the new .

Claims 23-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Stallman et al. (10360531) as applied to claims 22 and 1 respectively above, and further in view of reference Kudia (9676507).
Regarding claim 23, Bastian modified by Stallman et al. disclose the claimed invention as stated above but does not disclose a teleoperation device.
Kudia disclose a system comprising a plurality of operation stations (100, 200, 300) and a teleoperation device (400) that electronically communicates with the operation stations (100, 200, 300). (Figure 1 and Column 7 lines 7-21, 34-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian to include a teleoperation device as taught by Kudia, since column 1 lines 26-31 of Kudia states such a modification would allow the operator to control a plurality of operation stations without having to control each station separately.
Regarding claim 24, Bastian disclose the when the kitting process is complete, the container is released to the next kitting machine. (Column 16 lines 59-64)  This implies the system of Bastian comprises a plurality of kitting machines.

Therefore, Bastian modified by Stallman et al. and Kudia is interpreted to disclose the teleoperation is associated with a plurality of kitting systems that include the system.
Regarding claim 25, it is understood that two objects can’t occupy the same space.  Therefore, when Bastian disclosed the system comprises a plurality of kitting machines, it is implied that each kitting machine is situated at a different location.
 Bastian disclose the system is connected to a supervisory workstation and, if there is an error condition, a system supervisor can semi-automatically control the robotic retrieval device.  Bastian also disclose the robotic retrieval device can be remotely controlled by the supervisor. (Column 7 lines 57-62, Column 16 lines 36-42)
When modifying the system of Bastian by incorporating the teleoperation device of Kudia, the supervisor at the supervisory workstation would use the teleoperation device to communicate with the plurality of kitting machines.
Therefore, Bastian modified by Stallman et al. and Kudia is interpreted to disclose at least a subset of the plurality of robotic kitting systems comprises robotic kitting systems located in one or more locations other than a first location in which the system is located in one or more locations other than a first location in which the system is located; and wherein on demand human operation is configured to be performed using the teleoperation device remotely via a network.
Regarding claim 29, Bastian disclose requesting human operation based on a state of the system, and to receive instructions corresponding to human operations.  (Column 16 lines 36-42)
However, Bastian modified by Stallman et al. do not disclose instructions being received from a mobile device.
Kudia disclose a system comprising a plurality of operation stations (100, 200, 300) and a teleoperation device (400) that electronically communicates with the operation stations (100, 200, 300). (Figure 1 and Column 7 lines 7-21, 34-46)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian to include a teleoperation device as taught by Kudia, since column 1 lines 26-31 of Kudia states such a modification would allow the operator to control a plurality of operation stations without having to control each station separately.
Regarding claim 30, Bastian modified by Stallman et al. and Kudia disclose the claimed invention as stated above but do not disclose recording actions and to update the strategies.
Stallman et al. disclose the controller includes a learning system (121) configured to record actions and update the strategies. (Column 5 lines 54-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Bastian by incorporating the learning system since column 5 lines 60-66 of Stallman et al. states such a modification would allow the system to increase efficiency.

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Stallman et al. (10360531) as applied to claim 26 above, and further in view of reference Berard et al. (9969082).
Regarding claim 34, Bastian modified by Stallman et al. disclose the claimed invention as stated above but do not disclose selecting a predefined strategy based on a determined preference or confidence score.
Berard et al. disclose robotics system configured to be operated based on one of a plurality of strategies, wherein each strategy has a score, and wherein the selected strategy that is used to operate the robotic system is based on the strategy score. (Figure 7B and Column 1 lines 22-36, Column 2 lines 44-52)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating multiple strategies and selected a strategies based on a strategy score as taught by Berard et al., since column 2 lines 60-62 of Berard et al. states such a modification would optimizing performance.
Regarding claim 35, Bastian modified by Stallman et al. and Berard et al. disclose an order in which the one or more other predefined strategies are attempted is based at least in part on corresponding confidence scores for the one or more other predefined strategies. (Berard et al. – Column 1 lines 22-36)

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference  as applied to claim 26 above, and further in view of reference Watanabe et al. (2004/0086364).
Regarding claim 36, Bastian modified by Stallman et al. disclose the actuator (Bastian – 1500) configured to move a surface (Bastian – 124) or a receptacle to position associate with item retrieval. (Bastian – Column 10 lines 44-51, Column 15 lines 45-49)
However, Bastian modified by Stallman et al. do not disclose repositioning the item to a different position to facilitate the robotic retrieval device being able to retrieve the item.
Watanabe et al. disclose a robotic arm (1) configured to retrieve an item, wherein, when the robotic arm is unable to retrieve said item, the tray holding said item is repositioned to a position that will allow the robotic arm to retrieve the item. (Page 10 paragraphs 123-125)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating the predetermined strategy of repositioning the item as taught by Watanabe et al., since page 10 paragraph 125 of Watanabe et al. states such a modification would allow the system to continue to perform.
Regarding claim 37, Bastian modified by Stallman et al. and Watanabe et al. disclose the using the actuator (Bastian – 1500) to position an item into the position, or the repositioning the item to a different position comprises moving the surface (Bastian – 124) or receptacle to the position associated with item retrieval or the different position to facilitate the robotic retrieval device (Bastian – 416, 502) being able to retrieve the 
Regarding claim 38, Bastian modified by Stallman et al. and Watanabe et al. disclose the one or more other predefined strategies for the individual task comprise at least one cooperative strategy comprising:
repositioning, by the controller (Stallman et al. – 120), the item to a different position to facilitate the robotic retrieval device (Bastian – 416, 502) being able to retrieve the item, the repositioning the item comprising moving the surface (Bastian – 124) or a receptacle;
repositioning, by the controller (Stallman et al. – 120), the robotic retrieval device (Bastian – 416, 502) to retrieve the item from the different position, the repositioning the robotic retrieval device (Bastian – 416, 502) comprising moving the robotic retrieval device (Bastian – 416, 502) along a rail (Bastian – 414) or other linear guide; and
place the item into the box or other container (Stallman et al. – 120), wherein the box or container (Bastian – 118) has been assembled by a box assembly machine comprised in the kitting system, and the box or container has been positioned to a loading area.
(Bastian – Figure 21 and Column 5 lines 15-17, Column 6 lines 35-39, Column 7 lines 23-25)

Regarding claim 39, Watanabe et al. discloses the item is moved in such a direction that the item is positioned to the central part of the field of view. (Watanabe et al. – Page 10 paragraph 125)  This implies the item is moved toward the robotic arm before moving away from the robotic arm.  When modifying Bastian in view of Watanabe et al., the strategy of moving the surface toward the robotic arm is interpreted to have higher priority.
Therefore, Bastian modified by Stallman et al. and Watanabe et al. is interpreted to disclose a priority of one of the predefined strategies for which the repositioning the item comprise repositioning the item comprises moving the surface toward the robotic arm is higher than a priority of one of the predefined strategies for which surface is moved away from the robotic arm. 
Regarding claim 40, Bastion modified by Stallman et al. and Watanabe et al. disclose the plan is determined based at least in part on an input provided from a sensor from the surface (Bastian – 124) on which the plurality of items are located, and the plurality of tasks comprised in the plan comprises moving the surface (Bastian – 124) in connection with sequential retrieval of the plurality of items. (Bastian – Figure 21 and Column 5 lines 15-17, Column 6 lines 35-39, Column 7 lines 23-25, Column 16 lines 15-17) (Watanabe et al. – Page 10 paragraph 125)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of references Stallman et al. (10360531) and Neiser (9481518).

using the actuator (1500) to position an item (120) into the position associated with item retrieval;
using a robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval; and
using the robotic retrieval device (416, 502) to place the item (120) in a destination location;
wherein the destination location is a box or other container (112);
wherein a plurality of items are pack into the box or other container (112), the plurality of items comprise the item that I retrieved form the position associated with item retrieval; and
wherein the actuator (1500) is used to position the item (120) in the position associated with item retrieval in a manner that is synchronized at least in part with the operation of the robotic retrieval device (416, 502),
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62)

Neiser disclose a kitting system comprising a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions to operate the kitting system (100) comprising an actuator (132) configured to move a surface or a receptacle (116) to a position (112) associated with item retrieval, and a controller (120) configured to control operation of the actuator (132).
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the kitting system of Bastian by incorporating the computer program product embodied in a non-transitory computer readable medium as taught by Neiser, since such a modification would allow the system to automatically operate and be able to update or alter the process, thereby making the system more desirable.
Stallman et al. discloses a robot system (1000) comprising: a robotic arm (115); a controller (120); and a remote terminal (150), wherein the controller (120) is configured to: use at least the robotic arm (115) to perform a first strategy (535); determine that the first strategy cannot be completed; and use at least the robotic arm (115) to perform one or more other strategies (540). (Figure 1, 5 and Column 4 lines 19-32, Column 15 lines 41-63)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of 
Stallman et al. disclose when a failure condition is determined, the system requests human assistance, receives instructions form the human assistance, and proceeds to use the robot arm to conduct the pick and place process. (Column 15 lines 48-57)  This process of requesting human assistance, receiving instruction, and preceding with the pick and placing items is interpreted as the one or more other predefined strategies.  Since the one or more other predefined strategies still uses the robot arm to pick and place the item, Stallman et al. is interpreted to disclose using at least the robotic arm to perform the individual task according to one or more other predefined strategies.
When modifying Bastian in view of Stallman et al., the controller is interpreted to control operation of various aspects of the system, including controlling the carriage to move along the rail or other linear guide.

Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over reference Bastian, II et al. (8276739) (referred to as Bastian) in view of reference Brazeau et al. (9926138).
Regarding claim 1, Bastian disclose a system (1800) comprising:
an actuator (1500) configured to move a surface (124) or receptacle to a position associated with item retrieval; and
a robotic retrieval device (416, 502);

wherein a plurality of items are packed into a box or other container (112), the plurality of items comprising the item (120) that is retrieved from the position associated with item retrieval, and
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.
(Figures 18-26 and Column 6 lines 35-39, Column 7 lines 23-25, 36-38, Column 14 lines 37-54, Column 16 lines 11-19, 43-52, 58-62)
However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy and a second strategy in the event that the first strategy can’t be complete.
Brazeau et al. disclose a packaging system (800) comprising: a robotic system (802); and controller (99), wherein the controller (99) is configured to perform a first strategy using the robotic system (802) to pick and place an item, determine if the robotic system is able to complete the first strategy, if not able to complete the first strategy, perform a second strategy using the robotic system (802) to pick and place the item. (Figure 8 and Column 27 lines 3-9, Column 36 lines 5-6, 22-25, 28-29, 51-53)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of 
Regarding claim 26, Bastian disclose a method to operate a kitting system (1800) comprising an actuator (1500) configured to move a surface (124) or a receptacle to position associate with item retrieval, the method comprising:
using the actuator (1500) to position an item (120) into the position associated with item retrieval;
using a robotic retrieval device (416, 502) to retrieve the item (120) from the position associated with item retrieval; and
using the robotic retrieval device (416, 502) to place the item (120) in a destination location;
wherein the destination location is a box or other container (112);
wherein a plurality of items are pack into the box or other container (112), the plurality of items comprise the item that I retrieved form the position associated with item retrieval; and
wherein the actuator (1500) is used to position the item (120) in the position associated with item retrieval in a manner that is synchronized at least in part with the operation of the robotic retrieval device (416, 502),
wherein the robotic retrieval device (416, 502) comprises a robotic arm (416) mounted on a carriage (502) configured to translate along a rail (414) or other linear guide.

However, Bastian does not explicitly disclose a controller configured to conduct a plan comprising a first strategy and a second strategy in the event that the first strategy can’t be complete.
Brazeau et al. disclose a packaging system (800) comprising: a robotic system (802); and controller (99), wherein the controller (99) is configured to perform a first strategy using the robotic system (802) to pick and place an item, determine if the robotic system is able to complete the first strategy, if not able to complete the first strategy, perform a second strategy using the robotic system (802) to pick and place the item. (Figure 8 and Column 27 lines 3-9, Column 36 lines 5-6, 22-25, 28-29, 51-53)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Bastian by incorporating the controller with the first and second strategy as taught by Brazeau et al., since such a modification would reduce the amount of downtime of the system, and thereby making the overall system more efficient.

Response to Arguments
The Amendments filed on 02/26/2021 have been entered.  Applicant’s cancelation of claims 2 and 12 is acknowledged and require no further examining.  Claims 10-11 and 14-18 have been withdrawn for being drawn to a nonelected Species and Sub-Species.  Claims 1, 3-9, 13, and 19-40 are pending and examined below.


Applicant states:
Specifically, claim 39 recites a prioritization of a strategy that comprises “extending the tray of the shelf” in relation to a strategy “for which the tray in a recessed position”.

Claim 39 is dependent of claim 38, and claim 38 disclose the repositioning of the item comprises moving a shelf or extending a tray of the shelf.  This implies the item is repositioned by just moving the shelf or just by extending the tray.  It is unclear how the invention of claim 39 can priorities extending the tray when the item is repositioned by just moving the shelf.  Therefore, claim 39 is rendered vague and indefinite.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Neiser (9481518) modified by reference Stallman et al. (10360531), in view of the amendments, Examiner withdraws the 103 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Bastian, II et al. (8276739) (referred to as Bastian) modified by reference Stallman et al. (10360531), Examiner finds the arguments not persuasive.
Applicant states:
None of Figures 1 and 5, and column 4, lines 19-32 and column 15, lines 51-63 of Stallman disclose or render obvious “in response to a determination by the controller that the individual task was completed using the first defined strategy, to perform the individual task according to one or more other predefined strategies for the individual task.”


Therefore, Stallman et al. is interpreted to disclose in response to a determination by the controller that the individual task was completed using the first defined strategy, to perform the individual task according to one or more other predefined strategies for the individual task.
Applicant states:
Applicant submits that Neiser, Bastian, and Stallman, individually or in combination, fail to disclose or render obvious the presently claimed combination of features recited in independent claim 1. For example, Neiser, Bastian, and Stallman fail to disclose or render obvious "the robotic retrieval device comprises a robotic arm mounted on a carriage configured to translate along a rail or other linear guide."

Bastian disclose the robotic retrieval device comprises a robotic arm mounted on a carriage configured to translate along a rail or other linear guide. (Bastian – Figure 21 and Column 6 lines 35-39, Column 7 lines 23-25)
When modifying Bastian in view of Stallman et al., the controller is interpreted to control operation of various aspects of the system, including controlling the carriage to move along the rail or other linear guide.
Therefore, Bastion modified by Stallman et al. is interpreted to disclose a robotic arm mounted on a carriage configured to translate along a rail or other linear guide and the controller controls the carriage to move along the rail or other linear guide in connection with the positioning the robotic arm in relation to one or more shelves corresponding to the position associated with the item retrieval.
Applicant states:
Notwithstanding the fact that the combination of Neiser and Stallman is non-obvious as noted above, Applicant submits that the combination of Neiser, Stallman, and Watanabe does not disclose any prioritization among predefined strategies. Further, Neiser, Stallman, and Watanabe fail to disclose that "a priority of one of the predefined strategies for which the repositioning the item comprises extending the tray of the shelf' is higher relative to another predefined strategy.

Claim 39 does not disclose prioritizing the extending the tray higher relative to other predefined strategies.  Claim 39 discloses “priority of one of the predefined strategies … comprises extending the tray of the shelf is higher than a priority of one of the predefined strategies for which the tray in a recessed position”.  This means the 
Watanabe et al. discloses the item is moved in such a direction that the item is positioned to the central part of the field of view. (Watanabe et al. – Page 10 paragraph 125)  This implies the item is moved toward the robotic arm before moving away from the robotic arm.  When modifying Bastian in view of Watanabe et al., the strategy of moving the surface toward the robotic arm is interpreted to have higher priority.
Therefore, Bastian modified by Stallman et al. and Watanabe et al. is interpreted to disclose a priority of one of the predefined strategies for which the repositioning the item comprise repositioning the item comprises moving the surface toward the robotic arm is higher than a priority of one of the predefined strategies for which surface is moved away from the robotic arm. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        June 4, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731